Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 7,8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (US 2019/0305838) in view of Li (US 2020/0068576).

2.	As per claim 1, Davydov teaches a method, performed by a terminal, of supporting beam-based cooperative communication, the method comprising: receiving, from a base station, configuration information for measuring quality of a beam (Davydov, Fig. 10 item 1010).
Li teaches receiving first reference signals regarding desired channels respectively corresponding to a plurality of transmission beams received from the base station (Li, ¶0034), and second reference signals regarding interference channels respectively corresponding to a plurality of transmission beams that interfere with the plurality of transmission beams received from the base station (Li, ¶0037); and Therefore, taking the combined teaching of Davydov and Li as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation as taught by Li for the benefit of improving communication quality and spectrum efficiency. 

3.	Claim 11 is similarly analyzed as claim 1 for obviousness reasons discussed above.

4.	As per claim 2, Davydov in view of Li teaches the method of claim 1, wherein the measuring of the quality of the beam regarding the plurality of transmission beams received from the base station comprises measuring the quality of the beam, based on a ratio of reception strength of the first reference signals to reception strength of the second reference signals (Li, ¶0052).

5. Claim 12 is similarly analyzed as claim 2 for obviousness reasons discussed above.

6.	As per claim 3, Davydov in view of Li teaches the method of claim 1, wherein the receiving of the first reference signals and the second reference signals comprises receiving the first reference signals and the second reference signals at the same time point (Li, Fig. 10 item 110 and related text).

7.	As per claim 7, Davydov in view of Li teaches the method of claim 1, further comprising: receiving feedback configuration information from the base station (Davydov, ¶0078- 0083); generating feedback information based on the measured quality of the beam and the feedback configuration information (Davydov, ¶0078- 0083); and transmitting the feedback information to the base station (Davydov, ¶0078- 0083).

8.	As per claim 8, Davydov teaches  method, performed by a base station, of supporting beam-based cooperative communication, the method comprising: transmitting, to a terminal, configuration information for measuring quality of a beam (Davydov, Fig. 1 item 110 and related text, Fig. 10 item 1010):
Li teaches transmitting, to the terminal, reference signals by using a plurality of transmission beams (Li, Fig. 2 item TX1 TX2 TX3 and related text); and receiving, from the terminal, feedback information regarding the reference signals (Li, Fig. 5 item S540). Therefore, taking the combined teaching of Davydov and Li as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation as taught by Li for the benefit of improving communication quality and spectrum efficiency. 

9. Claim 15 is similarly analyzed as claim 8 for obviousness reasons discussed above.

10.	As per claim 9, Davydov in view of Li teaches the method of claim 8, further comprising transmitting, to the terminal, feedback configuration information, wherein the 

11.	As per claim 10, Davydov in view of Li teaches the method of claim 8, further comprising transmitting and receiving transmission beam-related information to and from a base station that transmits a transmission beam interfering with the plurality of transmission beams transmitted by the base station (Li, ¶0037).

Allowable Subject Matter
12.	Claims 4-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637